DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10, 11 of the remarks within heading “...Regarding the rejection...” filed 13 April 2022, with respect to independent claim(s) having been amended with limitations objected to (as depending from a rejected base claim) in the prior Office Action, have been fully considered and are persuasive.  The art rejection of 13 January 2022 has been withdrawn. 

Double Patenting
Rejection of claims, under non-statutory double patenting, is hereby withdrawn.

Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed toward a display panel comprising respective areas for display, bezel and hole, and sequentially stacked layers for substrate, light emitting, encapsulation and touch, wherein the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; first, second and third detection segments of a detection line are respectively disposed in inner bezel area, touch layer and outer bezel area.
In relation to cited prior art most comparable to the claimed invention, the reference Jang et al. (2020/0168671) is interpreted to provide teachings of a display panel [0002] with second detection segments (Comprising 591 of Figure 35) and dummy electrodes (Comprising 592; [0275]).
The cited prior art (herein the above example of Jang) fails to singularly or collectively disclose the second detection segment multiplexes the dummy electrodes.
Instant application’s discussion of crack detection and reduction of capacitive coupling among signal lines (i.e. shielding) ensured [0056], in another embodiment, by the redundancy of a metal mesh [0053]1 is interpreted to communicate that the claimed second detection segment and dummy electrode are a single circuit element, multiplexed to carry differing signals facilitating respective functionality2 (i.e. crack detection, shielding).
There is no interpretation by which Jang’s equivalent second detection segment (e.g. comprising 591 in Figure 27) and dummy electrode (e.g. comprising 592) are represented with a single circuit element, analogously multiplexed with the functionality of both.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose a display panel, comprising: a display area, a bezel area, and a hole area, wherein the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; and a detection line including a first detection segment disposed in the inner bezel area, a third detection segment disposed in outer bezel area, and a second detection segment electrically connecting the first detection segment and the third detection segment, wherein the second detection segment is disposed in the touch layer, wherein: the touch layer includes a touch pattern layer and the touch pattern layer further includes dummy electrodes, and the second detection segment multiplexes the dummy electrodes.
Thus, claim 1 is allowed.
ii.	Claims 2 – 18 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 18 are allowed.
iii.	Regarding claim 19, the cited prior art fails to singularly or collectively disclose a display panel, comprising: a display area, a bezel area, and a hole area, wherein the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; and a detection line, including a first detection segment disposed in the inner bezel area and a second detection segment, wherein the first detection segment and the second detection segment are electrically connected, wherein the second detection segment is disposed in the touch layer, wherein: the touch layer includes a touch pattern layer and the touch pattern layer further includes dummy electrodes, and the second detection segment multiplexes the dummy electrodes.
Thus, claim 19 is allowed.
iv.	Claims 20 – 22 depend from and inherit the limitations of claim 19.
Thus, claims 20 – 22 are allowed.
v.	Regarding claim 23, the cited prior art fails to singularly or collectively disclose a display apparatus, comprising: a case; and a display panel, wherein the display panel includes: a display area, a bezel area, and a hole area, wherein the bezel area includes an inner bezel area surrounding the hole area and an outer bezel area surrounding the display area, and the display area surrounds the hole area and is disposed between the inner bezel area and the outer bezel area; a substrate layer, a light-emitting layer, an encapsulation layer and a touch layer, that are sequentially stacked; and a detection line, including a first detection segment disposed in the inner bezel area, a third detection segment disposed in outer bezel area, and a second detection segment electrically connecting the first detection segment and the third detection segment, wherein the second detection segment is disposed in the touch layer, wherein: the touch layer includes a touch pattern layer and the touch pattern layer further includes dummy electrodes, and the second detection segment multiplexes the dummy electrodes.
Thus, claim 23 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Metal mesh comprises plurality of metal lines carrying a same signal; any number less than all of the metal lines being broken will not disconnect signal transmission.
        2 In the example of temporal multiplexing, differing signals and corresponding functionality carried at differing times.